Title: From George Washington to Brigadier General Edward Hand, 4 April 1779
From: Washington, George
To: Hand, Edward


Sir
Head Quarters Middle Brook 4th April 1779
The Arms, Cloathing and Camp Equipage for Colo. Spencers and the German Regiment and for Armands and Schotts Corps, of which Capt. Schott brought down a return, will all be sent up the Susquehannah to Wyoming, at which place the troops ordered to march thither will meet them—As Colo. Cortlandts Regt will not be employed upon the same service, the necessary Cloathing and Camp equipage for it will be provided from another quarter—I have given you this information lest the Corps ordered to Wyom⟨ing m⟩ight have waited for Capt. schotts return before they marched—which should they not have done when this reaches you, you w⟨i⟩ll immediately put them in motion. I am Sir Your most obt Servt
G: Washington
Be pleased to forward the inclosed to Colo. Cortland.

